Citation Nr: 1014731	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-13 225A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, including as secondary to service-connected right 
knee disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:  Stuart Colville, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from April 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

At a September 2009 hearing, the Veteran contended that he 
sustained a head injury as a result of a fall caused by the 
symptoms of his service-connected right knee disability.  
Hearing Transcript at 3.  Thus, the Veteran contends that 
service connection is warranted for residuals of 
postoperative bilateral subdural hematomas caused by the head 
injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the 2006 change amounted to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

Additionally, the Veteran contends that his service-connected 
disabilities prevent him from obtaining and maintaining 
substantially gainful employment.

A total disability rating based on individual unemployability 
due to service-connected disability (TDIU) may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2009).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A Veteran may be entitled to TDIU on an extra-schedular basis 
if it is established that he is unable to secure or follow 
substantially gainful employment as a result of the effect of 
his service-connected disability.  38 C.F.R. § 4.16(b).  
Consequently, the Board must determine whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether a Veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

By way of background, before the claimed October 2001 head 
injury, a June 1998 treatment record from the Santa Monica 
Orthopedic and Sports Medicine Group indicates that the 
Veteran's right knee "suddenly locked and collapsed."  

Relevant to the Veteran's claims, at a September 2009 
hearing, the Veteran stated that in October 2001, he 
experienced a sharp pain in his service-connected right knee 
and the knee gave way, causing him to fall and hit his head 
on the doorframe of his car.  Hearing Transcript at 7-10.  
Within a week of the head injury, the Veteran began to 
experience severe headaches.  Id. at 11.  

Following the Veteran's claimed head injury, an October 2001 
treatment record from the Long Beach VA Medical Center (VAMC) 
indicates that the Veteran sought treatment for head, neck, 
shoulder, and upper arm pain that was attributed to the 
Veteran's neck injury history.  A December 2001 treatment 
record from the same facility indicates that the Veteran 
again sought treatment for head, neck, shoulder, and upper 
arm pain at which time the Veteran denied any recent trauma.  
An x-ray report from the December 2001 visit indicates 
moderately advanced cervical spondylosis and the Veteran's 
pain was attributed to his cervical degenerative joint 
disease.  

On February 7, 2002, the Veteran sought treatment for 
headache and blurred vision at the Long Beach VAMC at which 
time he again denied any recent trauma.  The Veteran was 
diagnosed with bilateral subdural hematomas of unknown 
etiology and transferred for a neurology evaluation.  Records 
from the Long Beach Memorial Medical Center Hospital indicate 
that the Veteran underwent a craniotomy--bilateral evacuation 
and drain on February 7, 2002 to treat his subdural 
hematomas.  A February 11, 2002 admitting record from the 
Long Beach VAMC indicates that the Veteran was in stable 
condition following the surgical procedure and that he denied 
any recent trauma.  A February 12, 2002 attending record from 
the same facility includes the note:

57[-]year old man transferred from LB 
Memorial after admission for evacuation 
of bilateral subdural hematomas.  No 
definite precipitating trauma, but 
alcohol story raises some questions (quit 
completely 5 years ago because he felt he 
was drinking too much, now back to 
several drinks/day).  He has had a stable 
postoperative course with no residual 
neurologic deficits.  He was discharged 
this afternoon with instructions to 
return quickly for fever, worsening 
headache, mental status changes.  
Strongly urge [permanent] abstention from 
alcohol.  Has medical [follow up] 
tomorrow as well as [follow up] with 
neurosurgeon and CT.

A March 2002 neurosurgery record from the West Los Angeles 
VAMC includes the note:  "Needs MRI brain to [rule out] 
obscure etiology given no [history of] trauma."  An April 
2002 magnetic resonance imaging (MRI) report from the same 
facility indicates, "an enhancing organized subdural 
collection over the left parietal convexity without 
significant mass effect.  There is no abnormal enhancement 
within the brain parenchyma.  Signals otherwise normal 
throughout the brain.  Scattered inflammatory changes are 
seen in the ethmoid and maxillary sinuses bilaterally."

In a May 2008 statement, the Veteran contends that he did not 
deny any head injury during his hematoma treatment, rather 
the Veteran contends that the treating doctors never asked if 
he had suffered a head trauma.  At the same time, at the 
September 2009 hearing, the Veteran stated that, since the 
February 2002 surgery, he experiences cognitive impairment, 
memory loss, and concentration difficulty among other 
symptoms.  Hearing Transcript at 27, 29. 

Additionally, at the September 2009 hearing, the Veteran 
contended that a Dr. P. at the Long Beach VAMC and a Dr. L. 
at the West Los Angeles VAMC both indicated that the 
Veteran's hematomas were likely the result of a traumatic 
head injury-possibly the claimed October 2001 injury.  Id. 
at 22, 24-25.  However, records from the Long Beach VAMC 
include notes from Dr. P., but do not include any speculation 
as to the etiology of the Veteran's hematomas, and records 
from the West Los Angeles VAMC do not include any notes from 
a Dr. L.  On remand, the agency of original jurisdiction 
(AOJ) should attempt to obtain any notes prepared by a Dr. L. 
at the West Los Angeles facility in the treatment of the 
Veteran.

At no time has a medical professional opined as to the 
etiology or origin of the Veteran's operative bilateral 
subdural hematomas.  VA regulations require VA to obtain a 
medical opinion based on the evidence of record if VA 
determines such evidence necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  A medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, 
the Board finds that further development is necessary to 
address the etiology of the Veteran's bilateral subdural 
hematomas.  The Board will, therefore, remand the case to 
schedule the Veteran for a VA examination to obtain a medical 
opinion regarding the medical probability that any subdural 
hematoma is attributable to the Veteran's service-connected 
right total knee arthroplasty.

Likewise, the Board finds that further development is needed 
in order for an examiner to address the extent of functional 
and industrial impairment from the Veteran's combined 
service-connected disabilities without regard to the 
Veteran's non-service-connected disabilities.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be given 
opportunity to secure the opinions he 
described as having been provided by Dr. 
P. and Dr. L.  The AOJ should obtain the 
Veteran's treatment records prepared by a 
Dr. L. from the West Los Angeles VAMC, 
and any other records identified by the 
Veteran but not associated with the 
claims folder.  Assist the Veteran in 
obtaining any identified records.

2.  After any requested 
information/records have been obtained, 
schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should identify 
residuals of postoperative bilateral 
subdural hematomas.  The examiner should 
then discuss the etiology and the onset 
of any diagnosed disabilities.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
subdural hematoma may be associated with 
the Veteran's period of active military 
service, or to any service-connected 
disability.  Specifically, the examiner 
should opine as to whether a claimed 
October 2001 injury resulted in any 
subdural hematoma or if the Veteran's 
subdural hematomas may be attributed to 
non-traumatic etiology.  The bases for 
the opinion(s) provided should be 
explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if a 
certain degree of conjecture based on 
medical principles and expertise is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following the examination related to 
the issue of service connection, and 
after undertaking any other development 
deemed appropriate, re-adjudicate the 
Veteran's claim of service connection.  

4.  After re-adjudication of the issue of 
service connection for residuals of head 
injury, schedule the Veteran for a second 
VA examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to provide the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran's service-connected 
disabilities combine to make him unable 
to secure or follow substantially gainful 
employment.  The opinion should take into 
account the Veteran's employment history, 
and his educational and vocational 
attainment.  However, the examiner should 
not consider the impact of any non-
service-connected disabilities on his 
employability.  The bases for the opinion 
provided should be explained in detail.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if a certain degree of 
conjecture based on medical principles 
and expertise is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall, 11 Vet. App. 268.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of entitlement to 
TDIU.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

